USCA4 Appeal: 21-7082      Doc: 9        Filed: 10/25/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7082


        KEVIN HERRIOTT,

                            Plaintiff - Appellant,

                     v.

        C. BURTON, Warden; T. ROBERTSON, Associate Warden; L. GRAY, Mailroom
        Personnel,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. David C. Norton, District Judge. (6:21-cv-00941-DCN)


        Submitted: August 30, 2022                                    Decided: October 25, 2022


        Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and MOTZ, Senior Circuit
        Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Kevin Herriott, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7082      Doc: 9         Filed: 10/25/2022      Pg: 2 of 3




        PER CURIAM:

               Kevin E. Herriott appeals the district court’s order accepting the recommendation

        of the magistrate judge and dismissing Herriott’s 42 U.S.C. § 1983 action under Fed. R.

        Civ. P. 41(b) for failure to follow a court order. We vacate and remand.

               Upon screening Herriott’s complaint, the magistrate judge issued an order on April

        28, 2021, warning that the complaint was subject to summary dismissal and advising that

        Herriott could attempt to address certain pleading deficiencies by filing an amended

        complaint within 14 days. Herriott did not file an amended complaint by the deadline,

        prompting the magistrate judge to issue a report recommending that the action be dismissed

        under Rule 41(b) while also finding the legal merits of Herriott’s complaint warranted

        summary dismissal. Herriott objected, complaining that he had never received the April

        28 order and disputing the magistrate judge’s determination that summary dismissal of his

        claims was warranted. The district court noted Herriott’s objections, agreed with the

        magistrate judge’s interpretation of the law as applied to this case, and then dismissed it on

        the magistrate judge’s recommended ground that Herriott had failed to comply with the

        magistrate judge’s order. See Fed. R. Civ. P. 41(b).

               Because the district court did not resolve the factual question of whether Herriott

        received timely notice of the April 28 order, we are unable to determine whether the court

        properly exercised its discretion in dismissing the action under Rule 41(b). See Ballard v.

        Carlson, 882 F.2d 93, 95–96 (4th Cir. 1989) (providing standard of review); Herbert v.

        Saffell, 877 F.2d 267, 270 (4th Cir. 1989) (listing factors relevant to Rule 41(b) dismissal).

        And while the court expressed its agreement with the magistrate judge’s legal analysis on

                                                      2
USCA4 Appeal: 21-7082         Doc: 9      Filed: 10/25/2022     Pg: 3 of 3




        the merits, it did not expressly base the dismissal on those grounds. Accordingly, we vacate

        the district court’s order and remand.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                    VACATED AND REMANDED




                                                     3